Opinion of the Court, by
Judd, C.J.,
delivered orally.
In the matter now before us the demurrer was overruled by the Court, and counsel for the defendant noted an appeal from that ruling to the Supreme Court; the clerk states that upon his record.
The old law with regard to noting appeals merely said that the person may appeal by giving notice of his appeal (that is, appeals from the lower courts), and within ten days perfecting it, paying costs, etc.
The Act to Beorganize the Judiciary which went into effect on the first of January of this year, in several places materially alters the law with regard to appeals. Section 68 states that appeals shall be allowed from all decisions of district magistrates “ whenever the party appealing shall file notice of his appeal within five days.” And Section 69, appeals shall be allowed from all orders or decrees of Circuit Judges “ whenever the party appealing shall file notice of his appeal in five days.”
It seems to us that that means something more than the mere notice that the clerk takes down of the intention of the party to appeal. The minutes of the clerk can have no greater effect than that, it seems to ns.
This is a very wise law, because if the notice is in writing, *142all question as to whether it was noted or not would be removed. Our attention was sharply drawn to that the other day in the matter of Kaleo, the magistrate from Hana. There the question was, to what court he had noted his appeal. One party claimed that he had noted it to the Circuit Judge, the other to the Circuit Court, and the district magistrate found that he had not noted it to any court.
A. Rosa, for plaintiffs.
A. 8. Hartwell, for defendants.
We are of opinion that this statute means that the party appealing shall reduce such notice to writing and deposit it with the clerk. And in this view the matter is not now before the Court. Appeal dismissed.